COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Charles R. Jones v. The State of Texas

Appellate case number:    01-18-01079-CR

Trial court case number: 1510058

Trial court:              179th District Court of Harris County

        Appellant, Charles R. Jones, has filed a motion requesting that we grant an additional
extension of time to file his pro se response to counsel’s Anders brief. Although appellant asserts
that he mailed his pro se response on December 11, 2019, this Court has not received a pro se
response in this case. We grant appellant’s motion and extend the deadline for filing appellant’s
pro se response to February 1, 2020. No further extension will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau___
                                Acting individually


Date: __January 21, 2020___